Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 July 2020 has been entered.
 
Status of Claims
Responsive to the amendment filed 13 July 2020, claim 20 and 22 are amended.  Claims 1-12, 20-29, and 31-34 are currently under examination. 

Status of Previous Rejections
Responsive to the amendment filed 13 July 2020, new grounds of rejection are presented. 

 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-29 and 31-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 recites that the system “melts the first material before the first material is placed on the surface.”  These limitations lack antecedent basis. 
No first material is invoked prior to this.  No surface is invoked prior to this.  The method of operation of the claim as filed apparently requires elements which are not enumerated or embellished by the claim.  It is not clear what the relationship is between those elements enumerated and the rest of the apparatus.  Is this a defining function of the apparatus or merely one preferred potential use?  
Each of claims 21-29 and 31-34 is rejected for being indefinite based on the dependence from claim 20. 

Claims 20-29 and 31-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the material dispenser and the surface. 
In claim 20, the other elements of the claim are explicitly defined by their relationships to these other features.  Their omission results in a gap in the claimed structure.  What exactly is the invention as claimed now?  It names a relationship to elements that may or may not be present.  The scope of the claim now cannot be determined.  
Each of claims 21-29 and 31-34 is rejected for being indefinite based on the dependence from claim 20. 


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-29 and 31-34 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without a material distributing element and a work surface, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
The remaining elements of claim 20 appear to be defined at least partly by their relationship to the elements of the apparatus that are not named.  This amounts to a gap in the apparatus that is now claimed, and what is claimed is not enabled.  Claim 20 is a system for forming a material.  How would a flux concentrator and a capacitor be capable of forming a material?  Applicant’s claim describes that they do so based on their relationship to the elements that are now deleted from the claim. 
Each of claims 21-29 and 31-34 is rejected for being not enabled based on the dependence from claim 20. 



Allowable Subject Matter
Claims 1-12 are allowed. 
Response to Arguments
Applicant's arguments filed 13 July 2020 have been fully considered but they are not persuasive.   
Applicant argues that the amendment to claim 20 overcomes the 112 2nd paragraph rejection.  Applicant’s argument is moot.  New grounds of rejection are presented.  Further, it appears that what is claimed may still  be an amalgamation of two disparate embodiments in the specification.  For example, the same machine still must be capable of serving both of a powder and a wire (claims 25-26).  Such a machine is not described by the specification, and it is not clear what exactly the claimed invention is.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/               Examiner, Art Unit 1734